DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 15 and 21-23 are pending in this application.  Claims 1-14 and 16-20 have been cancelled.  Claims 22 and 23 have been added.  Claims 15 and 21-23 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 2 of U.S. Patent No. 10,531,683. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claims of U.S. Patent No. 10,531,683.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 15 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prakash et al (US 2007/0116839).
Prakash et al disclose a sweet ingestible composition comprising Reb B (para [0038], [0060], [0062], and [0844]) and at least one sweetener, selected from the group consisting of steviol glycosides (para [0060]; [0834]; see Reb A.), stevia extracts, natural sweeteners, glycosylated terpenoid sweeteners, synthetic high intensity sweeteners, oligosaccharides, caloric sweeteners, and combinations thereof.
Prakash et al disclose the use of nitrogen purging (para [0048], [0049]).
Prakash et al further disclose one or more steviol glycosides selected from the group consisting of stevioside, Rebaudioside A (para [0060]), Rebaudioside C, Rebaudioside D, Rebaudioside E, Rebaudioside F, dulcoside A, steviolbioside, rubusoside, and combinations thereof.
Prakash et al further disclose one or more natural sweeteners selected from the group consisting of Luo Han Guo extract (para [0028]), Mogrosides (para [0846]), Mogroside V (para [0846]), Glycyrrhizin (para [0038]), Thaumatin (para [0038]), Brazzein (para [0038]), and combinations thereof.
Prakash et al further disclose one or more glycosylated terpenoid sweeteners selected from the group consisting of a glucosylated steviol glycoside (para [0060]), a glucosylated mogroside and combinations thereof.
Prakash et al further disclose at least one synthetic high intensity sweetener selected from the group consisting of aspartame (para [0098]), saccharin (para [0098]), sucralose (para [0828]), Acesulfame-K (para [0828]), neotame (para [0828]) and combinations thereof.

Prakash et al further disclose at least one oligosaccharide selected from the group consisting of fructo-oligosaccharides (para [0860]), inulin (para [0860]), inulooligosaccharides, polydextrose (para [0860]), and malto-oligosaccharides and combinations thereof.
Prakash et al further disclose at least one caloric sweetener selected from the group consisting of sugar (para [0769]), invert-sugar, fructose (para [0769]), dextrose, maltose (para [0769]), lactose (para [0769]), com syrup (para [0765]), HFCS (para [0769]).
Prakash et al further disclose a food or beverage product having sweetness, enhanced sweetness, enhanced flavor, or a combination thereof (para [0866]), comprising the sweet ingestible composition.
Prakash et al further disclose a drug (para [0870]), pharmaceutical (para [0870]) or cosmetic preparation (para [0866]) comprising the sweet ingestible composition.
Prakash et al further disclose a sweetener comprising (para [0009]) the sweet ingestible composition.
Prakash et al further disclose that the sweet ingestible composition further comprising a flavoring agent (para [0071]).
Prakash et al further disclose a food ingredient selected from the group consisting of acidulants (para [0870]), organic and amino acids (para [0874]), coloring agents, bulking agents (para [0860]), modified starches, gums (para [0844]), texturizers, preservatives, antioxidants (para [0037]), emulsifiers (para [0071]), stabilizers (para [0875]), thickeners, gelling agents (para [0826]), and combinations thereof.

Prakash et al teaches a low-calorie sweetener comprising Rebaudioside A, invert sugar, and sucrose.  It would have been obvious to a person of ordinary skill in the art to use the conventional components as a sweetener.  Once the art has recognized the use and combination of components (i.e. rebaudioside A, invert sugar, sucrose) then the use and manipulation of amounts would be well-within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  The ultimate goal in the sweetener art is to obtain a product similar to sucrose, which would consequently lack bitterness and aftertaste.

Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach a composition comprising a combination of nitrogen-purged invert sugar and sucrose with rebaudioside A.
As set forth above, Prakash et al teaches a low-calorie sweetener comprising Rebaudioside A, invert sugar, and sucrose.  Prakash et al disclose a sweet ingestible composition comprising Reb B (para [0038], [0060], [0062], and [0844]) and at least one sweetener, selected from the group consisting of steviol glycosides (para [0060]; [0834]; see Reb A.), stevia extracts, natural sweeteners, glycosylated terpenoid sweeteners, synthetic high intensity sweeteners, oligosaccharides, caloric sweeteners, and combinations thereof.  Prakash et al further disclose one or more steviol glycosides selected from 
Prakash et al disclose the conventional use of nitrogen purging in the production of sweeteners (para [0048], [0049]).
The determination of a product-by-process claim is based on the product itself.  Claims 15 and 21-23 are product claims.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966).
Once the art has recognized the use and combination of components (i.e. rebaudioside A, invert sugar, sucrose) then the use and manipulation of amounts would be well-within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 26, 2022